ACCEPTED
                                                                               01-15-00583-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          7/17/2015 3:35:20 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                    No.01-15-00583-CV

                 In the First Court of Appeals              FILED IN
                                                     1st COURT OF APPEALS
                                                         HOUSTON, TEXAS
                                                     7/17/2015 3:35:20 PM
   THE HONORABLE MARK HENRY,COUNTY                   CHRISTOPHER
                                                   JUDGE    OF       A. PRINE
                                                             Clerk

                  GALVESTON COUNTY,

                                   Appellant



                              v.


            THE HONORABLE LONNIE COX,

                                   Appellee



            From the 56th Judicial District Court of
        Galveston County, Texas, Cause No. 15CV0583



     APPELLEE'S MOTION TO ENFORCE TEMPORARY
INJUNCTION AND FOR CONTEMPT UNDER TRAP 29.3 and 29.4

                                                      Mark W. Stevens
                                                       TBN 19184300
                                                         PO Box 8118
                                                  Galveston, TX 77553
                                                         409.765.6306
                                                     Fax 409.765.6469
                                  Email: markwandstev@sbcglobal.net
                              Counsel for Appelle The Hon. Lonnie Cox




                               1
           APPELLEE'S MOTION TO ENFORCE TEMPORARY
      INJUNCTION AND FOR CONTEMPT UNDER TRAP 29,3 and 29.4

      Appellee, the Honorable Lonnie Cox requests enforcement of the Temporary

Injunction entered by the Hon. Sharolyn Wood in Case No. 15CV0583, Lonnie

Cox v. Mark Henry, in the 56 th District Court, and in particular requests

enforcement by means of contempt as against Appellant, the Honorable Mark A.

Henry, County Judge of Galveston County, and others, and would show as

follows.

      This Motion and the Motion for Emergency Relief filed herewith are made

necessary by the failure of Appellant Henry and those acting in concert with him or

at his administrative direction to fully implement the order of July 6, 2015; by the

failure to pay Bonnie Quiroga as ordered, and most recently the action taken on

July 16,2015 of removing Bonnie Quiroga's name from the payroll as to checks

which were to have been issued on Tuesday, July 21,2015. Present information is

that the cancellation of Ms. Quiroga's pay was done at the direction ofthe

Galveston County Legal Department whose Director, Mr. Robert Boerner, is an at

will employee who serves at the pleasure of Appellant.

      The latest actions come close on the heels of a letter received at

approximately 4:00p.m. or thereafter on Tuesday, July 14,2015, attached hereto as

Exhibit "A", from Joseph M.Nixon with the firm ofBeime Parson & Maynard


                                          2

LLP of Houston, Texas, who now purports to represent Appellant Mark Henry in

the District Court case No. 15CV0583. Pointedly, Mr. Nixon has not actually

entered an appearance in the District Court and does not claim to represent

Appellant Henry in the present action.

                                         Background

      The original notice of appeal was filed on the same date on which the order

of Temporary Injunction by Visiting Judge Sharolyn Wood was entered, i.e., July

6,2015. Shortly thereafter, a Motion for Emergency Stay was filed, and was

overruled within about two days.

      In the interval, Appellant and others refused to fully and promptly

implement the Order of Judge Wood. For example, although Ms. Quiroga returned

to work on Tuesday, July 7, 2015, it took approximately a week for her to receive

computer or telephone services, as ordered. More significantly, the Galveston

County Director of Human Resources, Peri Bluemer, appeared to be delaying in

getting directed payments to Ms. Quiroga paid. Various quibbles were raised by

Ms. Bluemer over paperwork-e.g., demanding on bank data when such data was

already on file, and requiring Ms. Quiroga to attend an orientation meeting for

"new" employees, etc.

      The reason for that delay became evident on July 14 with the letter of Mr.

Joseph Nixon, Exhibit "A" hereto. Mr. Nixon advises that he is now representing


                                           3

Mark A. Henry in the trial court, i.e., in Case No. 15CV0583, Lonnie Cox v. Mark

Henry, in the 56 th District Court.

      Mr. Nixon's letter, Exhibit "A", is an astonishing act of defiance. The letter

flatly states that Ms. Quiroga is not an employee of Galveston County, and that she

will be denied access to her working space and equipment, which had been

previously-if grudgingly--provided. The letter contains a threat against any effort

to enforce the Temporary Injunction of July 6, 2015, although it stops short of

attempting to prohibit any filings with this Honorable Court.

       The extent of circulation of the Letter, Exhibit A, is not fully known.

However, it is known that a copy of the letter and its attachment (the recent notice

of appeal), was emailed to Galveston County Sheriff Henry Trochessett on the

morning of of July 15, 2015. The provision of the order to Sheriff Trochessett

("FYI") appears to have been a veiled --and unsuccessful-- effort to direct Sheriff

Trochessett to bar the Office of the Director of Justice Administration.

       As of Thursday, July 16, 2015, Ms. Quiroga still has access to the Office of

the Director of Justice Administration. She has a county computer and phone, but

is having difficulty accessing various files, with the explanation given that a

"server" is being changed.




                                           4

          However, as of Thursday, July 16,2015, Ms. Quiroga has not been paid and

there is no indication that she will be paid, especially in light of the letter, Exhibit

"A", recently sent and the recent removal of her name from the July 21 payroll list.

                                   TRAP 29.3 and 29.4

          The July 14 Letter, Exhibit "A", stops short in its reading of Texas Rule of

Appellate Procedure 29 and in particular Rules 29.3 and 29.4, which contain the

proper guidance and authority.            Texas Rule of Appellate Procedure 29.3

states:

                Temporary Orders of Appellate Courts. When an appeal from an
                interlocutory order is perfected, the appellate court may make any
                temporary orders necessary to preserve the parties rights until
                disposition of the appeal and may require appropriate security. But
                the appellate court must not suspend the trial court's order if the
                appellant's rights would be adequately protected by supersedeas or
                another order made under Rule 24.


          TRAP 29.4 is more directly applicable to this case:

                Enforcement of Temporary Orders. While an appeal from an
                interlocutory order is pending, only the appellate court in which the
                appeal is pending may enforce the order. But the appellate court may
                refer any enforcement proceeding to the trial court with instructions
                to:
                (a) Hear evidence and grant appropriate relief; or
                (b) Make findings and recommendations and report them to the
                    appellate court.


                                             5

             Request for Contempt As Against Appellant and Others

      Appellee Lonnie Cox requests that this Honorable Court enforce the

underlying Temporary Injunction (now on file with the papers of this appeal as CR

329 -341 and further to hold Appellee, the Honorable Mark A. Henry, County

Judge of Galveston County, Texas, and all others found to be acting in concert

with Appellant guilty of contempt. In this regard, contemnors are alleged to

include the following persons:



      • County Judge and Appellant Mark A. Henry;

      •   County Commissioner Ryan Dennard; 


      • County Commissioner Stephen Holmes; 


      • County Commissioner Ken Clark; 


      • Director of Human Resources Peri Bluemer; 


      • Robert Boerner, Director, Galveston County Legal Department; 


      • Mr. Joseph M. Nixon, author of Exhibit "A"; and 


      • James P. Allison. 


      In the present circumstance, it is clear that Appellant Henry is bent upon 





                                          6

a campaign of attrition and defiance, attempting to have his own way regardless of

the consequences to others and in open defiance of the temporary injunction issued

by Judge Wood.

      Appellee and his counsel respect the principle that opposing counsel should

not be gratuitously criticized. However, Appellant Henry has been abetted in these

efforts by several lawyers, listed above, in ways which exceed the bounds of

zealous representation.

      This litigation actually began in October of2014, when County Judge Mark

A. Henry and all of the Commissioners Court authorized the firm of Allison, Bass

& Magee to file a mandamus action in this court, No. 01-14-00820-CV. As found

by Judge Wood, Order of Temporary Injunction, CR 329 at 332, that mandamus

was initiated to prevent the Attorney General of Texas from issuing a requested

opinion. ('In response, respondent Henry hired a litigation attorney to bring a

mandamus action in the appellate courts attacking Judge Cox's September 24th

order, informing the Attorney General's Office ofthe litigation to terminate the

request for an opinion on the growing dispute as to the rights ofthe judiciary. ")

That finding was based on the fact that, two days after the mandamus petition was

filed in No. 0 1-14-00820-CV, Mr. James Allison sent a letter to the Attorney

General (admitted as Defense Exhibit 39 before the trial court and now on file with

the Reporter's record), and then suggesting that "litigation" was pending and that


                                          7

the Attorney General's office should not issue the opinion which had recently been

requested by the Office of Court Administration. Significantly, Mr. Allison's

letter, Defense Exhibit 39, was not copied to Appellee, Judge Lonnie Cox.

      A letter from the Attorney General's office (Defense Exhibit 40) issued a

few days therafter, advising that no such opinion would be forthcoming. That

letter was copied to Judge Cox.

      It is clear in retrospect that the actions of County Judge Henry and the other

members of the Commissioners Court would have been potentially sanctionable

under TRAP 52.11 (b )("bringing the petition solely for delay of an underlying

proceeding"), i.e., the Attorney General's consideration of the question and

resolution of the dispute, including Judge Cox's Order of September 24,2014).

      The initial notice of appeal filed herein did not invoke grounds which would

result in an automatic stay. When Appellant's plea for emergency relief was

promptly refused by this Court, Appellant appears to have made minor concessions

(e.g., office, computer, etc.) and placed Ms. Quiroga on the list for payment on

July 21. However, Appellant Henry or others acting in concert with him posted

an agenda item for July 14,2015, possibly for the purpose of approving the

position announced in Exhibit "A" and possibly to authorize the employment of

Counsel Nixon.. The Agenda item relating to this case reads in full and verbatim

as follows:


                                         8

            (3)(b). Executive Session. Texas Government Code Section 551.071.
            Consultation with Attorney: The Commissioners Court will enter into
            an executive session as permitted under the Texas Open Meetings
            Act, Chapter 551 of the Texas Government Code, pursuant to Section
            551.071 of the Government Code: to seek the advice of its attorney
            about pending or contemplated litigation or on a matter in which the
            duty of the attorney to the County under the Texas Disciplinary Rules
            of Professional Conduct of the State Bar of Texas clearly conflicts
            with the Open Meetings Act relating to 15-CV-0583, The Hon.
            Lonnie Cox V. The Hon. Mark Henry, County Judge of Galveston
            County in the 405 th Judicial District Court.

      However, the Agenda for the meeting of July 14,2015 did not contain any

action item regarding funding for Bonnie Quiroga, i.e., the ostensible reason being

given for taking Ms. Quiroga's name off of the list for payments on July 21.

      The minor concessions made (desk, office, computer, phone) were a sham,

intended only for delay, and with no intention of eventual compliance with the

Order of Temporary Injunction of July6, 2015. Simply put, Appellant Henry and

others acting in concert with him, see TRCP 683, are attempting to use the "power

of the purse" to thwart the trial judges of Galveston County and to flout the

Temporary Injunction entered on July 6-and still subject to enforcement by this

Court under TRAP 29.1.

      Appellant has recently filed an additional Notice of Appeal (appended to

Exhibit "A") which invokes Texas Civil Practice and Remedies Code Sec.

51.0 14(b). However, it is anticipated that the Reporter's Record when filed, will




                                          9
demonstrate that the plea to the jurisdiction was in fact withdrawn on the record,

according to the memory of this counsel and Appellee Cox.

                                 Intervening Harm

      Irreparable harm will result if this Court fails to enforce the injunction

during appeal. The words and tone of Counsel Nixon's letter make it clear that the

Appellant and his fellow commissioners, acting in concert, regard themselves as

above the law and the courts, at liberty to completely disregard all existing orders

in this matter. Given that attitude, Appellant and Commissioners may attempt to

take further actions to establish an alternate "justice administration" department

staffed with persons selected by themselves. The record below, when filed,

underscore the findings of Judge Wood in her July 6 Order to the effect that the

"finalists" selected by Appellant and others were in some instances completely

unsuitable for a position of trust and confidence, e.g., an attorney under a probated

suspension through the year 2025.

                       Official Defiance Cannot be Tolerated

      Exhibit "A" appears to have been transmitted shortly after the conclusion of

a scheduled meeting of the Commissioners Court on July 14, at which the matter of

Ms. Quiroga was on the agenda for executive session. Contrary to the earlier

claims by Appellant Henry that he cannot comply, the sequence of events suggests

that those acting in active concert with him, TRCP 683, include at least two other


                                          10 

members of the Commissioners' Court and "staff' employees who have

cooperated in a program of deliberate delay.

      No bond or other security should be required in this case, and indeed in

matters involving non-monetary relief, the power to set supersedeas remains with

the trial court. This issue was most recently briefed in Appellee Cox' recent reply

to Appellant Henry's Request for Emergency relief. In In re State Board/or

Educator Certification, Relator, No. 13-0537 (Tex. December 19, 2014)(orig.

proceeding), the Texas Supreme Court stated:

            We see no merit in the Board's argument that its right to supersedeas
            removes a trial court's discretion to enforce its non-money judgment
            against the State pending appeal. CPRC Section 6.001 simply restates
            settled law that the State may appeal without filing a bond. Neither it
            nor TRAP 25.1 (h) confers unfettered power to force suspension of the
            judgment. The Board may appeal without security-this is
            undisputed-but it has no unqualified right to supersedeas in light of
            the trial court's discretion under TRAP 24.


             In a concluding passage, In Re State Board explained the injustice that

would result from a contrary holding:

             The state-as yet unsupported by a victory on the merits in any
             court-wants to strip Montalvo of his livelihood while the appellate
             process grinds on, and ifhe manages to regain his professional license
             after having been kicked out of his profession for years-well,
             bygones. That's a striking assertion of unbridled executive power-to
             enforce administrative orders that a trial court has reverse-and
             TRAP 24.2(a)(3) recognizes the juridiary's authority to say no.


                                         11 

That concern is now imminent in this case. Appellant Henry and - obviously­

others have officially taken defiant actions which directly challenge the

supervisory authority of the District Courts over commissioners courts, Texas

Constitution, art. V, Sec. 8.

                                       Prayer

      Appellee Cox prays that this Court issue an order reiterating and enforcing

the temporary injunction entered by the trial court on July 6, 2015, and further that

this Court remand refer enforcement this case to the District Court for enforcement

proceedings under either TRAP 29.4(a) or 29.4(b), with directions to conduct

appropriate hearings to determine whether County Judge Mark A. Henry,

Commissioner Ryan Dennard, Commissioner Stephen Holmes, Commissioner Ken

Clark, County Legal Director Robert Boemer, Human Resources Director Peri

Bluemer, Attorney Joseph M. Nixon, Attorney James P. Allison, Attorney Phillip

Ledbetter, and Attorney Phillip Magee, should be held in contempt of the 56th

District Court and this honorable First Court of Appeals.




                                          12 

                                                           Respectfully submitted,
                                            ~~                lsi Mark W Stevens
                                                                 Mark W. Stevens
                                                                   TBN 19184300
                                                                      P. Box 8118
                                                          Galveston, Texas 77553
                                                                    409.765.6306
                                                                Fax 409.765.6459
                                             Email: markwandstev@sbcglobal.net
                                                                       Counsel for
                                                          th
                                      Lonnie Cox of the 56 Judicial District Court


                       Verification of The Hon. Lonnie Cox

State of Texas

County of Galveston

      Before me the undersigned Notary Public came on to be sworn Lonnie Cox

who, being sworn, deposes and states as follows:

      1. 	 My name is Lonnie Cox. I am the elected judge of the 56th District Court

         of Galveston County, Texas and serve as the Local Administrative Judge

         of Galveston County, Texas.

      2. As such I have monitored the status of Bonnie Quiroga as Director of

         Justice Administration and in particular the status of her reinstatement

         into that position since July 6, 2015.

      3. 	 As of July 14,2015, Ms. Quiroga had access to the required office space,

         a computer and telephone. The Computer and phone were delayed for

         several days after the July 6 order, as was access to the office.
                                         13 

4. 	 In the interval of July 6 to July 14, Ms. Quiroga was required to submit

   various papers to the Human Resources office, whose director is Ms. Peri

   Bluemer. It is my understanding that Ms. Bluemer reports directly to

   County Judge Mark Henry.

5. 	 As of the morning of July 16,2016, I had been reliably informed that Ms.

   Quiroga's name was placed on a list of persons who would be paid either

   by check or direct deposit on Tuesday, July 21, 2015. I spoke at that time

   with Mr. Randall Rice of the County Auditor's office, who confirmed

   that Ms. Quiroga was to be paid.

6. However, on the afternoon of July 16,2015 I learned that Ms. Quiroga's

   name had been removed from the "list" for payment on July 21.

7. 	 As of Friday, July 17,2015 I have been able to determine through Mr.

   Randall Rice the following:

   A. The direction to remove Ms. Quiroga's name came from the County

      Legal Department, according to reports received by Mr. Rice. (The

      director of the County Legal Department is Mr. Robert Boemer, who

      reports to Judge Henry).

   B. The precise identity of the individual who called the Auditor's office

      with instructions cannot be determined.




                                   14 

   C. The supposed reason for deleting Ms. Quiroga's name from the "list"

      for July 21 was that there was no money in the current budget, i.e.,

      that money previously appropriated for that office had been applied to

      other uses.

   D. The issue of shortfalls can be handled by a process generally called a

      "budget amendment", whereby the Commissioners simply pass a

      resolution authorizing additional funds to a specific purpose.

   E. As was explained to me by Mr. Rice, the reason now being given for

      non- payment is that there was no "budget amendment" placed on the

      agenda for the July 14 or any earlier meetings.

8. 	 So far as I am aware, nobody has claimed that there is not money

   available to pay Ms. Quiroga's salary if a budget amendment is passed;

9. 	 Further, it is my understanding, from Mr. Rice, that the budget

   amendment process is not statutory but is a local procedure followed in

   Galveston County and possibly a few other counties.

lO.As of this date, it appears that Bonnie Quiroga, although reporting for

   work and otherwise equipped to do so, is not being paid and will not be

   paid.

11.The original or a true and correct copy of the notarized document will

   remam m my papers.


                                   15 

                                                  I~f~ 

                                                  /s/ Lonnie C o J

                                                  Lonnie Cox
                                                  S6 th District Court

        SWORN TO AND SUBSCRIBED by the said Lonnie Cox on the
ofJuly,2015.                                                   /JoLlJ _L­         17th   Day



                   DALEWLEE                                     /s/ Notary Public
     'R,~
    f ['            Notary Public
    \~.". ._~l    STATE OF TEXAS                                Notary Public
     ':!.~"§f.!!?, MyComm.Exp.May9,2017




                           Custodial Affidavit of Mark W. Stevens

State of Texas

County of Galveston

      Before me the undersigned notary public appeared Mark W. Stevens who,
being sworn, deposes and states as follows:
      1. 	 My name is Mark W. Stevens. I am an attorney at law, TBN 19184300,
           and am competent in all respects to make this oath.
      2. I represent The Honorable Lonnie Cox in this Case No. 01-IS-00S83-CV,
           and represented Judge Cox in the proceedings below, Case No.
           ISCVOS83 in the S6th District Court of Galveston County.
      3. The factual statements in this affidavit are true and correct.
      4. 	 Exhibit A" hereto is a true and correct copy of the letter received by me
           via email from the offices of Mr. Joseph M. Nixon at approximately 4:48
           pm on Tuesday, July 14, 201S.
      5. 	 The notarized original of this instrument remains in my file ofthe p~rs
           of this case.                                           ~

                                                                         /s/ Mark W. Stevens
                                                                                               h
     SWORN TO AND SUBSCRIBED by the said Mark W. Stevens on the 1i
Day of July, 20 IS.


                                             16
                     DALEWLEE
                     Notary Public
                                                              f)~u-L
                                                              lsi Notary Public
                   STATE OF TEXAS
                My Comm. Exp. May 9,2017
                                                              Notary Public


                               Certificate of Compliance
       The foregoing instrument in relevant parts contains 3,068 words in Times
New Roman Type, with text double spaced and extended quotes in 2.0. The 3,068
figure includes the text of the affidavits of Judge Cox and counsel Stevens
                                                                   ~~
                                                                   lsi Mark W. Stevens
                                                                      Mark W. Stevens

                                     Certificate of Service

        The foregoing was efiled and e-mailed PDF to Mr. Edward Friedman on
July 17,2015 at efriedman@bakerlaw.com, and also to James P. Allison
G.allison@allison-bass.com) ; J. Eric Magee (e.magee@allison-bass.com); and
Phillip Ledbetter (p.ledbetter@a1lison-bass.com). An additional copy of this
instrument has been served via emailto Mr. Joseph M. Nixon at the firm of Bieme,
Maynard & Parsons (jnixon@bpmllp.com) and to James P. Allison at
i.allison@allison-bass.com.
                                                                   ~--
                                                                   lsi Mark W. Stevens

                                                                    Mark W. Stevens




                                               17 

                                   BEIRNE, MAYNARD & PARSONS, L.L.P.
                                         1300 POST OAK BOULEVARD

                                               SUITE 2500

                                        HOUSTON, TEXAS 77056-3000

                                               (713) 623-0887                    D,RECT D,AL: (713) 871-6809
         JOSEPH M. NIXON
                                                                                  EMAIL:   JNIXON@SMPLLP.COM
                                             FAX   (713) 960-1527
         BOARD CERTIFIED 

          CIVIL TRIAL LAW 

TEXAS BOARD OF LEGAL SPECIALIZATION 




                                               July 14, 2015


Mark W. Stevens                                                     VIA FIRST CLASS MAIL,
Attorney at Law                                                     CERTIFIED MAIL,
P.O. Box 8118                                                       FACSIMILE (409) 765-6459, AND
Galveston, Texas 77553                                              EMAIL markwandstev@sbcglobal.net

         Re: 	     Cause No. l5CV0583; The Honorable Lonnie Cox, Local Administrative Judge,
                   Galveston Co. v. The Honorable Mark Henry, County Judge, Galveston County;
                   in the 56 th Judicial District Court of Galveston County, Texas

Dear Mr. Stevens:

        I now represent the Honorable Mark Henry in the above-referenced case and have
attached for your review a file-stamped copy of the Notice of Appeal which was filed on July 13,
2015. Because the appeal is based upon the court's denial of the plea to the jurisdiction and the
trial court's incorrect assumption of subject matter jurisdiction, the entire proceeding, including
the application of the temporary injunction, is stayed pursuant to Tex. Civ. Prac. & Rem. Code §
51.0l4(a)(8) and (b). You should further note that the filing of the notice of appeal suspended
the temporary injunction pursuant to Tex. R. App. P. 29.1 (b) and Tex. Civ. Prac. & Rem Code §
6.001(b)(4).

         Accordingly, Ms. Bonnie Quiroga will no longer be allowed access to Galveston County
facilities, office or infrastructure other than that which is accessible to the pUblic. She is, of
course, not considered an employee of the County, has no job function or duties, and will not
receive a salary or benefits from the County.

        I realize it is not necessary for you to remind your client that this matter is no longer in
either his jurisdiction or the jurisdiction of the trial court, if it ever was. Accordingly, any
attempt to unilaterally enforce the temporary injunction by way of a new, ex parte verbal or
written order will be met with the most rigorous of opposition utilizing all lawful means
necessary to protect the civil rights of those who are County employees.

         If you have any questions, please do not hesitate to contact me.

                                                   Very truly yours,


                                                   ~14!Z'A.~
                                                   Joseph M. Nixon

2198919v.1 999999/114011
                                                                EXHIBIT "A" P. 1/4
                                                                                  Filed: 7/13120158:13:35 PM
                                                                               JOHN D. KINARD - District Clerk
                                                                                      Galveston County, Texas
                                                                                        Envelope No. 6048080
                                                                                               By: Shailja Dixit
                                                                                         7/14120159:35;54 AM

                                    CAUSE NO. 15-CV-0583

THE HON. LONNIE COX                            §         IN THE DISTRICT COURT OF
                                               §
         PLAINTIFF,                            §
                                               §
v.                                             §         56TH JUDICIAL DISTRICT
                                               §
THE HON. MARK HENRY, COUNTY                    §
JUDGE OF GALVESTON COUNTY,                     §
                                               §
         DEFENDANT.                            §         GALVESTON COU1\lTY, TEXAS


                                    NOTICE OF APPEAL

         Defendant, The Honorable Mark Henry, County Judge of Galveston County, files

this Notice of Appeal, pursuant to section 51.014(a)(8) of the Texas Civil Practice and

Remedies Code and Rules 25.1 and 26.1(b) of the Texas Rules of Appellate Procedure,

and would respectfully show the Court as follows:

         1.       Defendant, The Honorable Mark Henry, County Judge of Galveston County

desires to appeal this COUli's Order, signed June 23, 2015, that denies his Plea to the

Jurisdiction in the above-captioned matter.

         2.      Defendant appeals to the First or Fourteenth Court of Appeals in Houston

Texas.        Defendant believes this interlocutory appeal should go to the First Court of

Appeals because Defendant has previously filed a related (a) original proceeding, and (b)

interlocutory appeal in the First Court of Appeals- both arising from this same case:

                  a. 	   No. 01-14-00820-CV; In re Galveston County Judge Mark Henry, et
                         al.; and

                  b. 	   No. Ol-15-00583-CV; The Honorable Mark henry, Judge of
                         Galveston County v. The Honorable Lonnie Cox.



                                                              EXHIBIT"N' P. 2/4
       3.    A copy of this Notice of Appeal has been served on all parties to the

proceeding from which this interlocutory appeal is taken. See TEX. R. App. P. 25.l(e),

28.1(b).

       4.    This interlocutory appeal is an accelerated appeal under Rule 28.1 of the

Texas Rules of Appellate Procedure and is not a parental termination or child protection

case. TEX. R. App. P. 28.1, 2S.1(d)(6).

       5.    This interlocutory appeal results in an automatic stay of all proceeding in the

trial court during the pendency this appeal. TEX. Cry. PRAC. & REM CODE §51.014(b),

(c).

                                              Respectfully submitted,

                                              BAKER & HOSTETLER LLP
                                             By: Iisl Edward L. Friedman
                                                 Edward L. Friedman
                                                 Texas Bar No. 07462950
                                                 efriedman@bakerlaw.com
                                                 811 Main Street
                                                 Suite 1100
                                                 Houston, Texas 77002-6111
                                                 Telephone: 713.751.1600
                                                 Facsimile: 713.751.1717
                                              Attorney for Defendant
                                              The Honorable Judge Mark Henry




                                                 Exhibit tJN'p. 3/4




                                            2

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Notice of Appeal was
sent to all counsel of record by email and facsimile on this 13th day of July, 2015 as
follows:

                                            /s/ Edward L. Friedman
                                            Attorney for Defendant
                                            The Honorable Judge Mark Henry




                                                      Exhi bit "A" P. 4/4




                                            3